JONES, JUDGE:
The claimant, DeWayne R. Klein, a member of the faculty of West Virginia Institute of Technology, was living in a “faculty house” rented by him from the respondent when, on December 7, 1970, an employee of the respondent negligently caused a ceiling to collapse, resulting in damages to the claimant’s household furnishings and other personal property in the amount of $74.35.
The Court has considered this claim informally upon the record submitted and is of opinion that the shortened procedure authorized by Section 17, Article 2, Chapter 14 of the Code of West Virginia applies, and that the claim should be approved.
Therefore, it is ORDERED that the claim be approved and an award is hereby made to the claimant in the amount of $74.35.
Award: $74.35.